IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                 March 11, 2015 Session

            BAKERS CONSTRUCTION SERVICES, INC. v.
        GREENEVILLE-GREENE COUNTY AIRPORT AUTHORITY

                 Appeal from the Chancery Court for Greene County
                 No. 20110352   Hon. Douglas T. Jenkins, Chancellor


                 No. E2014-01395-COA-R3-CV-FILED-MAY 14, 2015


This is a breach of contract action concerning a construction project. The plaintiff argued
that the defendant‟s failure to provide access to the job site hampered its ability to
complete the project in an efficient manner. The defendant responded that the plaintiff
waived the failure to provide access to the site and that the plaintiff was the first to breach
the contract by failing to provide a construction schedule. Following a bench trial, the
court ruled in favor of the plaintiff. The defendant appeals. We affirm the decision of
the trial court as modified to reflect an adjustment in the award of discretionary costs.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                      Affirmed as Modfied; Case Remanded

JOHN. W. MCCLARTY, J., delivered the opinion of the Court, in which CHARLES D.
SUSANO, JR., C.J., and D. MICHAEL SWINEY, J., joined.

Ronald W. Woods, Jeffrey M. Ward, and Brandy M. Burnette, Greeneville, Tennessee,
for the appellant, Greeneville-Greene County Airport Authority.

Reggie E. Keaton, Knoxville, Tennessee, and C. Thomas Davenport, Jr., Bristol,
Tennessee, for the appellee, Baker‟s Construction Services, Inc.

                                           OPINION

                                      I.      Background

       On September 4, 2009, Baker‟s Construction Services (“Plaintiff”) entered into a
$2,039,811.60 contract with Greeneville-Greene County Airport Authority (“Defendant”)
to provide grading, excavation, embankment, utilities, and drainage work necessary to
extend the runway and taxiway of the Greeneville-Greene County Airport. The extension
was intended to correct a line of site deficiency on the runway. The project was federally
funded through the American Recovery and Reinvestment Act (“ARRA”) and
administered through the Tennessee Aeronautics Division of the Tennessee Department
of Transportation (“TDOT”). Barge Waggoner Sumner Cannon, Inc. (“BWSC”) served
as the design engineer firm for the project.

       The job site was surrounded by private property. Defendant was tasked with
securing the properties and providing rights-of-way for the area where the work was to be
performed. Prior to signing the contract, Plaintiff was informed that some of the
properties had not been secured. Four days later, Defendant issued a notice to proceed,
requiring Plaintiff to commence operations the following day, September 9, 2009.
Plaintiff was tasked with completing the project within 260 days. While Plaintiff
commenced operations on the project, the contract was revised several times to correct
clerical errors. The final contract was not received by Plaintiff until October 21, 2009.

       On October 26, 2009, Plaintiff submitted a notice of claim asserting that
Defendant‟s failure to provide access to the job site impeded the work of excavation and
embankment. Thereafter, Plaintiff continually requested access to the job site and
repeatedly informed Defendant of problems caused by the lack of access. Despite the
repeated requests, Plaintiff did not obtain full access to the job site until September 24,
2010.

        On December 6, 2011, Plaintiff filed suit against Defendant, alleging breach of
contract because Defendant impeded Plaintiff‟s efforts by failing to provide access to the
job site.1 Plaintiff argued that its inability to utilize the site caused disruption and delay
damages; additional costs; general administrative expenses; and other damages. Plaintiff
requested damages in excess of $2,351,000, prejudgment interest, and discretionary costs.
Defendant requested dismissal of the complaint, asserting that it informed Plaintiff prior
to the execution of the contract that the rights-of-way had not been acquired but that work
needed to commence by a certain date in order to secure funding. Defendant asserted that
Plaintiff had waived any claim for breach of contract by proceeding with the work with
the knowledge that the rights-of-way were not secured.

        The case proceeded to a bench trial. Bart Allen Devore, who served as the vice
president and project manager for Plaintiff during the time period in question, stated that
Plaintiff was responsible for clearing and grading the site before the paving of the runway
could be completed in the second phase of the project. Prior to signing the contract at
issue, he attended a pre-construction meeting on September 3, 2009.

1
  BCS also alleged that the Airport Authority breached the contract by failing to remit payment for the
entirety of the work performed. The parties settled this portion of the claim.
                                                   -2-
        A tape of the pre-construction meeting was played for the court. Mr. Devore;
Chad Baker, Plaintiff‟s President; Ed McHugh, who worked for BWSC; Rick Hudgens, a
TDOT employee; Janet Malone, Chairman of the Airport Authority; and others not
pertinent to this appeal were present at the meeting. During the meeting, Mr. McHugh
asked if they should discuss the property acquisition issues. Rick Hudgens replied,
“Let‟s hold off on that.” Later in the meeting, Mr. Devore was informed that there was
property along the existing taxiway that had not been acquired. Mr. Hudgens proclaimed
that Defendant was “pretty close” to getting the right of entry if they had not already
closed on the property. Ms. Malone stated that Defendant had not closed on any of the
properties. Mr. Devore opined that “developing the schedule was really critical” in order
to understand which fill areas were needed. Ms. Malone later expressed concern
regarding a piece of property at the end of the runway, namely the Solomon Property.
She related that the occupants would need access to the property, thereby impeding
Defendant‟s ability to close the nearby road for construction purposes. Mr. Baker
expressed concern regarding the fact that they would have to “hopscotch[] around” the
job site because some of the properties had not been acquired.

      After Mr. Devore and Mr. Baker left the meeting, Mr. Hudgens stated,

      All right. This property thing, it pissed me off to the point of I‟m tired of
      messing with – it‟s ridiculous. We have got – we have got some property
      out here that we know today we could go to the property owner and say this
      is what it‟s worth. This is what we are going to give to you, and we ain‟t
      got s**t.

The remaining parties, Ms. Malone, Mr. McHugh, Mr. Hudgens, and others not pertinent
to this appeal, then discussed the extensive problems related to acquiring the properties.

       Mr. Devore testified that he was not apprised of the extent of the problems related
to acquiring the properties prior to signing the contract. He identified a provision in the
contract that provided as follows:

      [Defendant] will be responsible for furnishing all rights-of-way upon which
      the work is to be constructed in advance of [Plaintiff‟s] operations.

He claimed that Defendant failed to provide the rights-of-ways as provided in the
contract. He identified several properties that were not available prior to the issuance of
the notice to proceed. He related that the project was dependent upon a sequence of
moving material back and forth in an effort to dry the soil before filling certain areas in
compliance with the airport‟s modified compaction requirements. He opined that they

                                           -3-
needed to place 50 percent of the fill material in an area that was unavailable and that
they could have utilized rock material from another piece of unavailable property.

       Mr. Devore testified that he submitted a request for information, dated September
19, 2009, that provided as follows:

          The construction traffic control sign plans for Old Wilson Road cannot be
          installed per bid plans due to acquisition of property. We have discussed
          the need to close off this road to all but local traffic as we will need to cross
          Old Wilson Road to access stockpile area and obtain the “more suitable”
          soil from across Old Wilson Road for embankments and haul the “less
          suitable” soil to stockpile location. We plan to start cul-de-sac and turn
          around construction as soon as possible. The construction signage plans
          call for Old Wilson road to be closed to thru traffic with barricades placed
          across the roadway.

          We request a revised plan due to liability reasons should we deviate from
          the approved plans and construction signage plan. Please see attached
          existing plans and forward a revised plan for this work on Old Wilson Road
          due to property acquisition issues.2

He explained that it was extremely important to access the soil across the road because of
the moisture content levels. They needed the use of the dryer soil to maintain production
and progress. He stated that they were required to cross the road through an access gate
because they were unable to completely close the road. Use of the access gate was
inefficient because only one unit could pass through the gate at a time, causing delay as
the unit traveling in the opposite direction was left to wait its turn.

      Mr. Devore identified the notice of claim, dated October 26, 2009, which
provided, in pertinent part, as follows:

          [Plaintiff] is hereby giving notice in accordance with [the contract] that the
          work of excavation and embankment is being severely impeded and the
          project cannot be constructed as bid because [Defendant‟s] property
          acquisition issues have limited jobsite area available to [Plaintiff] for the
          performance of its work. [Plaintiff‟s] cost and the time required to perform
          earthwork operations is being increased by lack of access to the entire
          project site for [Plaintiff] to best utilize cut and fill areas to maximize
          excavation efficiency. The inability to place embankment in the project

2
    Ms. Malone later testified that the road at issue was actually Old Wilson Hill Road.
                                                       -4-
      area between station 45+00 and station 61+00+/- restricts the volume of
      project embankment that can be placed by approximately 50%. The
      existing soil moisture content makes the amount of available area for
      embankment placement that much more critical to [Plaintiff‟s] ability to
      control the cost to perform this work. Another area of the project
      unavailable for work is excavation area station 86+50 to 92+00+/- right,
      where our exploration uncovered rock that needs to be utilized in the lower
      fill areas.

      The time frame for these areas to be available to work is unknown as of this
      date. At this time [Plaintiff] cannot quantify the total impact of this
      ongoing impediment on its Work but hereby submits notice as required
      under the Contract that a claim for adjustment will be submitted for
      additional compensation and for an extension to the Contract Time when
      the total impact can be ascertained.

He explained that they only had limited areas available to manipulate fill soil back and
forth and that access to more area as anticipated during the bidding process would have
increased their ability to dry soil and continue placing fill material.

      Mr. Devore testified that he attended a progress meeting with Defendant and that
he documented the minutes of the meeting in an email that provided, in pertinent part, as
follows:

      [Plaintiff] asked about the liability of blasting as close as possible to the
      yellow house as it will be purchased by [Defendant] in the future. Blasting
      to the limit would generate additional fill for rock fill areas that is the only
      feasible fill on-site that can be accomplished with the wet conditions. The
      answer was [Plaintiff] is totally liable until property is purchased by airport.
      This property will be taken by condemnation after the holidays.

      [Plaintiff] inquired as to the status of remaining property purchase by
      airport. Status is property acquisition is in progress and offers have been
      made to property Owners. No firm date as of this meeting for property to
      be turned over to construction.

                                       ***

      The status of Cemetery relocation was discussed, no firm date for
      relocation.

                                            -5-
                                        ***

       The demolition of yellow house was determined to be an extra to the
       contract. This parcel was noted in bid process that it would be gone before
       construction started.

       [P]laintiff asked about demo of Old Wilson Road pavement. The roadway
       must stay for access to yellow house and other two properties on existing
       road or stone placed if asphalt removed. Airport is to notify residents of
       pending road closure next week.

He explained that Plaintiff planned to work through the winter by acquiring as much rock
as possible because the rock could be placed when the weather was too damp to place the
soil. He related that they were unable to work through the winter, in part, because they
did not have access to the job site. He opined that the work could have “been close” to
completion if they had worked through the winter. He conceded that his bid schedule
reflected a shutdown during the winter months due to weather.

        Mr. Devore identified a letter that he sent to Defendant in April 2010, inquiring
whether the property issues had been resolved and advising Defendant that the work
would be more costly as a result of the property issues. He reminded Defendant of his
initial letter in October 2009 and requested a response within 10 days of receipt of the
letter. He never received a response from Defendant.

        Mr. Devore conceded that he only submitted one construction schedule throughout
the course of the project, despite the fact that the contract required him to provide
construction schedules on a bi-monthly basis. He testified that he informed Defendant by
email in May 2010 that he was unable to provide a construction schedule because they
did not have access to the entire job site. He stated that he advised Defendant that he
would craft a schedule once he knew when the site would be available. He was informed
that negotiations for acquisition of the property were ongoing and that acquisition had
been delayed because Defendant had not secured grants to purchase the properties. He
testified that at the time of contracting, Defendant did not explain that it needed to secure
grants to purchase the properties. He advised Defendant that the loss of access to just one
of the properties, the Solomon Property, cost approximately $7,000 per day.

       Mr. Devore testified that they resumed work on June 28, 2010, despite the fact that
they still did not have access to the job site. At that time, they had utilized 87 of the 260
planned working days. He testified that Plaintiff incurred remobilization costs to fence
an area that was previously unavailable at the start of the project and that they were

                                            -6-
unable to drill and blast to secure rock material because the Solomon Property was
unsecured. He conceded that the airport project had generated a profit by June 30, 2010.

        Mr. Devore notified Defendant once again in July 2010 that Plaintiff was hindered
in its ability to perform efficiently due to the unavailability of the job site. He explained
that they were unable to utilize the warm weather in the summer months because the site
remained unsecured. He stated that his request to increase efficiency regarding the
closure of Old Wilson Hill Road was denied. He agreed that some properties were
available as the work progressed and that he was provided access to other properties even
though they were not officially acquired. He also agreed that he could have refused to
sign the notice to proceed because Defendant could not provide access to the job site.

       Plaintiff secured access to the entirety of the job site in September 2010; however,
Mr. Devore claimed that issues regarding the job site remained because they had to haul
materials in a less efficient manner. They also experienced additional costs because they
were unable to finish before Phase II of the project began. He believed that they would
have finished prior to the start of Phase II if the properties had been available as
anticipated in the bid documents. He conceded that he was aware from the beginning of
the project that Phase II was set to begin in Spring 2010.

        Mr. Devore stated that they suspended work once again in December 2010 due to
weather conditions. They resumed work in May 2011, and 20 working days were added
to the contracting period. He related that the project was substantially completed by July
1, 2011, within 334 working days. He asserted that they remained on the project to
perform maintenance issues and erosion control until November 2011.

        Earl Buchanan, the Chief Financial Officer for Plaintiff, testified that the total cost
for the airport project was $4,251,166.14.

        Kevin Buck, Plaintiff‟s estimator, senior project manager, and corporate secretary,
testified that he toured the property before preparing the estimates. He stated that Ms.
Malone informed him on the tour that the Solomon Property would be acquired before
the start of the project. He explained that he prepared the estimate with the understanding
that the job site, including the Solomon Property, would be available to Plaintiff. He
asserted that the project was not the same without access to the property. He explained,

       It‟s a pretty simply project. The biggest elements are the excavation and
       fill elements and items. And to do efficient grading, particularly on
       material as on this project where you have got the geotechnical report
       indicated that you have got fairly moist material, and it gets more moist as
       you go down deeper. And we do that – additional explorations for our own
                                             -7-
      benefit to confirm that that was the case before we started. But that – the
      method to mediate the problem of moisture is area.

      When you are performing your cuts, you are starting at the top and, of
      course, the top is just a small area, and the cut gets bigger as you go down.
      You are increasing the area of the cut. But as you are going down into the
      more moist material, you have got a larger area which is exposed to the
      weather which hopefully is drying weather, so you have got weather to dry
      it. If necessary, you can also put – you can use mechanical drying, disks.
      We use disk tractors like farmers use, although bigger ones.

      The fill area is the same way. You start your fills at the bottom. You have
      got a small fill area to work in, and then you are bringing that up. As you
      come up, the fill area gets bigger, so you have got more area for drying.

      Also, you are worried about hauling material the shortest distance possible.
      You want to take the closest cut to the . . . farthest fill. In other words, you
      need to move the material as quickly and short a distance as possible over
      the whole project.

He asserted that the bid documents assumed that Plaintiff would move the “farthest fills
first with the best materials.” He explained that the cost of moving the material changed
as the distance changed.

       Mr. Buck stated that Plaintiff was required to obtain bid security with a bonding
company obligating Plaintiff to follow through with the agreement or forfeit a percentage
of the contract award. Likewise, Plaintiff was required to provide a performance bond
and a payment bond, providing that all payments made by the contractor were necessary.
He stated that Plaintiff‟s financial statements that reflected a profit were inaccurate
because the statements considered direct cost, not general administrative cost and were
driven by an estimated profit.

       Mr. Baker testified that he served as the president for Plaintiff. He confirmed that
they needed large areas of property in order to effectively complete the project by moving
from area to area while waiting for the soil in each area to dry. He asserted that the
project exceeded the estimated cost because they were unable to place the fill material the
way they anticipated in the bid documents. He likewise confirmed that forfeiting the bid,
performance, or payment bond would have been detrimental to himself and the company.
He explained that grading contractors cannot “jump around from bonding company to
bonding company” because contractors need to build long-term relationships with the
bonding company in order to secure the ability to obtain future bonds for future projects.
                                            -8-
He agreed that the performance and payment bonds were not executed until September 4,
2009, after the pre-construction meeting. He conceded that he was present for the pre-
construction meeting, where he learned that the properties had not been acquired. He
asserted that he believed Ms. Malone when she claimed that she would close on the
properties quickly. He agreed that he did not provide a construction schedule as
requested. He explained that they could not produce a schedule until they knew which
properties would be available to them.

       William Frank Connole, president of Franvel Corporation, estimated that Plaintiff
was entitled to in excess of $2,300,000 in damages. He calculated the damages sustained
by Plaintiff, in part, by using the measured mile method, which “compares productivity in
a period unaffected by the contract change with the productivity attained while
encountering the change.” Mr. Connole claimed that the lack of access impacted each
period of the project; therefore, he chose the period with the least disruption to
production as the measured mile. He identified that period as September 9, 2009, to
September 25, 2009 (“Period 1”), despite the fact that Plaintiff only worked four days
during Period 1 and that most experts disregard the first period and the last period when
attempting to choose the least impacted period. He explained that the loss of efficiency
in production was determined by comparing the hourly production in Period 1 against the
hourly production during other periods, yielding a loss of efficiency factor percentage for
each period. He noted that the production for Period 1 was 117.6 cubic yards per hour,
while the production for Period 2 was 39.5 cubic yards per hour, yielding a loss of
efficiency factor of 66.41 percent. He then identified a percentage for each period.

       Mr. Connole calculated the disruption costs due to lack of access by multiplying
the period operating costs by the loss of efficiency percentage for each period, yielding a
disruption cost of $1,320,460. Recognizing that BWSC had credited Plaintiff for some of
the additional cost, he reduced the cost by $49,603, yielding a final disruption cost of
$1,270,857.

       Mr. Connole testified that the loss of access also caused increased equipment cost
due to underutilization. He stated that rental contracts assume 176 working hours per
month for each piece of equipment. He reduced the total operating hours for each month
by 176 to ascertain the number of standby hours for each piece of equipment. He stated
that after reviewing the weather conditions, he believed that Plaintiff should have been
able to resume work after the winter shutdown from April through July 2010; therefore,
he calculated 176 standby hours per month for each piece of equipment during that time
period. He then multiplied the total standby hours for each piece of equipment by the
standby rate recognized in the industry, yielding a total delay cost of $295,908.



                                           -9-
        Mr. Connole testified that Plaintiff incurred an additional cost of $580 to ensure
that blasting operations were not detrimental to the Solomon Property. Likewise, the
fencing subcontractor was required to return to the site to fence property that was
previously unavailable due to loss of access; therefore, Plaintiff incurred a remobilization
cost of $1,800. He related that Plaintiff incurred an extended field overhead cost of
$50,765 because the project was not finished within the anticipated completion date. He
stated that Plaintiff also incurred additional general administration expenses of $403,175
and an additional $60,000 to complete the project. Finally, he added a profit of
$208,308.50, bond damages of $45,785, and a gross receipt tax of $2,351. He conceded
that Plaintiff originally estimated a profit of 4.8 percent, not 10 percent.

      Mr. Connole also calculated the damages sustained by Plaintiff using the total cost
method, which reflects the total cost minus the payments received plus additional
expenses. Using that method, he estimated that Plaintiff sustained $2,616,780 in
damages. He agreed that the measured mile method was more indicative of the actual
damages sustained by Plaintiff.

       Following the trial court‟s denial of Defendant‟s motion for a directed verdict, Ed
Crook, a real estate appraiser and right-of-way acquisition consultant, testified that he
assisted Defendant in obtaining the rights-of-way for the airport project. He recalled that
he assisted in the negotiations, relocation assistance, and the property closings for 16
properties that were affected by the airport project. He began work in March 2009, when
the property appraisals were not yet complete. He explained that TDOT reviewed the
appraisals before he was able to negotiate and make any offers. He related that each
property was subject to condemnation if he could not come to an agreement with the
owner. He recalled that there were 4 or 5 properties out of the 16 that required
displacement of the property owners. He stated that once he was able to reach an
agreement, he still had to secure funding from the State of Tennessee to close the
properties. He acknowledged that he informed Ms. Malone of the problems in securing
the properties but that he never spoke with Plaintiff.

       Ed McHugh testified that he was the project manager for BWSC for the airport
project. He recalled that BWSC conducted a preliminary study in 2008 to correct the line
of sight deficiency. BWSC was employed as the design engineer for the project when the
request for funding was approved. BWSC produced designs for a site preparation
package and a pavement package. He stated that the entire project had to be completed
within approximately two years. The project also had to be ready for construction with
an accepted bid by September 2009. He stated that the project involved a

       site preparation package which was relocating some fence lines, grading at
       the end of the 23 side of the runway to extend that out about 1600 feet with
                                           - 10 -
       [a] 1000-foot safety area. The excess material would have been stockpiled
       on the north side of the site for future use for the next several phases.

He recalled that Plaintiff was awarded a unit price contract for the site preparation portion
of the project. He explained that Plaintiff was compensated based upon the quantity of
materials moved, provided, or installed. He stated that he was surprised at the bids
submitted for the project because he anticipated a price of $5 per cubic yard, instead of
the approximate $2 per cubic yard requested by Plaintiff, yielding a $1,200,000
difference.

       Mr. McHugh stated that BWSC had a good working relationship with Plaintiff and
that he believed that Plaintiff produced “good quality work.” He recalled that any issues
with the project were addressed through change directives or schedules during progress
meetings. He recalled that the soil was “very moist” and required additional work to
achieve the proper moisture content to meet compaction requirements. He claimed that
the weather was disruptive to the grading and excavation work and that after the winter
shutdown, Plaintiff did not request to resume work on the project until May 2010. He
believed that it would have been difficult for Plaintiff to work prior to that time due to the
weather conditions. He asserted that periods of shutdown were anticipated for this
project, just like any project affected by weather conditions. He claimed that Plaintiff
was aware that Phase II of the project was set to begin before Phase I was completed.

       Mr. McHugh testified that the contract required Plaintiff to produce construction
schedules on a regular basis and that he asked for a construction schedule “[s]everal
times.” He only received one schedule. Plaintiff advised him that a schedule could not
be produced until Plaintiff knew when the properties would be available. He advised
Plaintiff that a schedule was necessary to gauge the impact of the limited job site and to
know which properties were hindering production. He recalled that Plaintiff was present
at the pre-construction meeting and knew that the properties had not been secured. He
claimed that Plaintiff could have refused to sign the contract and that prior to October
2009, Plaintiff never informed him that they could not complete the project as bid.
Plaintiff never sought to modify the contract, and he never received any estimates or
assessments regarding the increased cost. He related that Plaintiff‟s request for damages
was twice the compensation anticipated in the contract award.

       Mr. McHugh conceded that the properties were not available to Plaintiff as
everyone had originally anticipated. He identified an email in which he stated, in
pertinent part,

       Janet, I think we should phrase the letter to say that the Airport Authority
       was granted right of access for the properties owned by SMN and that these
                                            - 11 -
       properties combined with the property owned by the Airport were the
       properties where work was performed in 2009. The next part should say[,]
       Prior to beginning construction in 2010, I will provide you with another
       letter identifying areas that are available for construction that have been
       obtained by the Airport Authority.

       Let‟s not say anything about acquiring since the end of construction in
       2009. That is putting in writing the fact that we did not have control of all
       the properties.

He agreed that the meeting notes for the pre-bid meeting did not contain any references to
the issues in acquiring the properties at the job site. He acknowledged that Plaintiff
continually asked about the properties and requested access to the job site. He conceded
that the contract was not performed within the original contract period but asserted that
the work was completed within the acceptable time limits required to secure the funding.

       Janet Malone testified concerning the particulars for the funding of the project. In
pertinent part, she stated that the project could not receive federal funding if they did not
break ground by September 16, 2009. Relative to the properties, she said that Defendant
had worked to get the properties appraised years before they even received funding for
the project. She related that they never had any indication that there would be a problem
in acquiring the properties. She recalled that they did not realize they had an issue with
the Solomon Property until November 2009 and that they eventually had to acquire that
property through condemnation. She acknowledged that she received an email, dated
July 16, 2009, from Mr. McHugh that provided as follows:

       Based on our phone call yesterday, Rick asked that I prepare a priority list
       for the appraisal reviews that we need handled first. I have attached a
       drawing for the parcels and a listing that I have prioritized. We are looking
       to start construction in August and I will need all of these soon. The ones
       that will impact construction starting are shown as the first 6 on the list.
       They are also in order of preference/urgency. Tract 8/8A, Solomon tract
       has a residence that we will have to relocate the owners so this is number 1.
       The other five (48, 50, 10, 18, & 19) are needed to start earthwork.

She agreed that some of the properties that were identified as a priority were some of the
last properties acquired by Defendant.

       Ms. Malone testified that she never purposefully withheld information from
Plaintiff and that she never advised Plaintiff that they would have the properties by a
certain date. She related that the grant to acquire the properties was not even approved
                                            - 12 -
until May 2010. She agreed that she may have advised Plaintiff that she did not foresee
any problems in acquiring certain properties, specifically the Solomon Property. She
asserted that Plaintiff never indicated that the project could not start until the properties
were acquired or asked how long until they would acquire the properties. She opined that
she would not have insisted on their compliance or solicited funds pursuant to the bond
agreements if Plaintiff had refused to comply with the notice to proceed. She claimed
that Plaintiff did not inform her that the project could not be completed as bid until
October 2009. She related that she did not know how serious the claim was because they
never provided her with specifics regarding the cost as a result of loss of access to the
site. She asserted that despite repeated requests, she did not receive a schedule from
Plaintiff until June 2010. She claimed that it was difficult to know which properties were
most important to Plaintiff without a schedule. She stated that she informed Plaintiff
when each property was available to them as part of the job site. She agreed that
Plaintiff‟s work was hindered by the unavailability of the properties.

       Robert Guthrie, II testified that he and his team at Construction Project Solutions
reviewed the claim submitted by Plaintiff and Mr. Connole‟s report. He opined that he
did not believe that Defendant had breached the contract because construction projects
routinely require relocation of site utilities. He believed that Defendant was not required
to provide the rights-of-way for each property at the beginning of the project but that
Defendant was required to provide the rights-of-way for each property when Plaintiff
began work in that particular area. He related that in order for Defendant to timely
provide access to each property, Plaintiff was required to submit a construction schedule
outlining which properties were needed as the project progressed.

       Mr. Guthrie stated that Plaintiff assumed the risk that the project would exceed the
costs estimated in its bid. He related that some companies submitted lower bids for the
project, while others submitted higher bids for the project. He stated that there were even
some bids within the $4,000,000 range anticipated by Defendant when it began the
bidding process. He asserted that the damages claimed by Plaintiff were simply
unreasonable. He admitted that Plaintiff‟s losses were a result of the inability to move
the material at the rate they anticipated in the bid documents. He conceded that most of
his experience was in reviewing manufacturing claims, not excavation and grading
claims. He agreed that he had not visited the project site in this case.

       Relative to the damages sustained by Plaintiff, Mr. Guthrie asserted that Plaintiff
was not entitled to damages during the winter shutdown. He explained that the parties
agreed that work on the project should stop due to weather and the ongoing property
issues. He asserted that Plaintiff was also not entitled to damages related to any delays
experienced as a result of Phase II of the project. He opined that it was Plaintiff‟s
responsibility to coordinate with the other contractors on the project and ensure that the
                                            - 13 -
schedules did not conflict. He likewise asserted that the scope of Plaintiff‟s work did not
change as a result of the property issues. He agreed that the order in which Plaintiff
performed the work changed but asserted that it was “not uncommon for design phases to
change” during construction. He stated that Plaintiff should have recognized at the pre-
construction meeting that the unavailability of the properties affected the construction
schedule. He asserted that Plaintiff should have addressed the issue with Defendant and
made any necessary adjustments to the contract price or the schedule before complying
with the notice to proceed. He related that Plaintiff‟s October 2009 notice should have
included an indication of the additional cost and that the parties should have discussed the
potential impacts to the cost as the project progressed. He opined that the parties could
have researched and negotiated the cost of the impact during the winter shutdown instead
of simply ignoring the issue and proceeding with the work after a six-month delay.

       Mr. Guthrie testified that the measured mile method was the preferred method for
calculating damages. He disagreed with Mr. Connole‟s use of Period 1 as the measured
mile when Plaintiff only worked for four days during that period. He asserted that Period
8, August 25 through September 18, 2010, was the least impacted period. He explained
that during Period 8, Plaintiff had access to more of the job site and was utilizing more
pieces of equipment. He likewise disagreed with Mr. Connole‟s use of actual cost in
calculating damages. He asserted that the use of the unit price anticipated in the contract
was more indicative of the actual damages sustained by Plaintiff. Using Period 8 as the
measured mile, he calculated the disruption cost due to lack of access by multiplying the
amount billed by Plaintiff based upon the unit price in the contract by the loss of
efficiency percentage for each period, yielding a total of $151,785.82 in disruption
damages. He agreed that Plaintiff was entitled to $580 for blast monitoring and $1800
for remobilizing the fencing subcontractor.

       Mr. Guthrie testified that Plaintiff was not entitled to delay damages because
Plaintiff did not provide adequate documentation to justify that the equipment was
underutilized. He explained that equipment is routinely underutilized throughout
construction projects. He also disagreed with Mr. Connole‟s use of blue book rates for
equipment costs and the calculation of delay damages from April through June 2010. He
explained that the parties agreed to the length of the winter shutdown. In the event that
the court held that delay damages were necessary, he calculated the damages using the
rates published by the United States Army Corps of Engineers and excluding damages
during the winter shutdown. He estimated that Plaintiff‟s claim for delay damages should
be reduced to $79,029.37. He did not believe that Plaintiff was entitled to additional
damages for extended field overhead, general administration expenses, profit, bond, or a
gross receipts tax because the contract unit price included these additional expenses
claimed by Plaintiff. He agreed that recovery of field overhead and general

                                           - 14 -
administration expenses would be appropriate if Plaintiff were able to claim that
Defendant extended the contract period.

    Following the presentation of the above evidence, the trial court held that Defendant
breached the contract with Plaintiff and that Plaintiff was entitled to damages following
the expiration of an initial 60-day period, in recognition of Plaintiff‟s knowledge that the
properties were not available. The court requested additional reports from each expert
regarding the calculation of damages. After reviewing the reports, the court found that
the measured mile method, with Period 1 as the measured mile, was the appropriate
method for calculating damages. However, the court agreed with Defendant that the
amount of damages should be calculated using amount billed by Plaintiff based upon the
unit price in the contract, not the actual cost claimed by Plaintiff. The court awarded
damages in the amount of $550,547.50, representing $369,871.66 in disruption damages,
$28,295.84 in delay damages, $580 for additional blast monitoring, $1,800 for the
remobilization of the fencing subcontractor, and $150,000 in additional expenses for
extended field overhead and general administration expenses. Thereafter, the court
awarded Plaintiff an addition $158,854.27 in prejudgment interest and $9,989.70 in
discretionary costs. This timely appeal followed.

                                       II.       ISSUES

       We consolidate and restate the issues raised on appeal as follows:

       A.     Whether the trial court erred in finding that Defendant breached its
       contract with Plaintiff.

       B.    Whether the trial court erred in calculating the disruption damages
       awarded to Plaintiff.

       C.     Whether the trial court erred in awarding prejudgment interest.

       D.     Whether the trial court erred in awarding discretionary costs.

                             III.   STANDARD OF REVIEW

       After a bench trial, we review a trial court‟s findings of fact de novo with a
presumption of correctness unless the preponderance of the evidence is otherwise. Tenn.
R. App. P. 13(d); Bogan v. Bogan, 60 S.W.3d 721, 727 (Tenn. 2001). Because the trial
court is in the best position to observe witnesses and evaluate their demeanor, we afford
great deference to a trial court‟s credibility determinations. Hughes v. Metro. Govt. of
Nashville and Davidson Cnty., 340 S.W.3d 352, 360 (Tenn. 2011). We review questions
                                             - 15 -
of law de novo with no presumption of correctness. Whaley v. Perkins, 197 S.W.3d 665,
670 (Tenn. 2006).

        The trial court‟s award of prejudgment interest is reviewed under an abuse of
discretion standard. BankcorpSouth Bank, Inc. v. Hatchel, 223 S.W.3d 223, 230 (Tenn.
Ct. App. 2006); Franklin Capital Assocs., L.P. v. Almost Family, Inc., 194 S.W.3d 392,
405 (Tenn. Ct. App. 2005). Likewise, discretionary costs are awarded pursuant to Rule
54.04(2) of the Tennessee Rules of Civil Procedure expressly address themselves to the
sound discretion of the trial court. Stalworth v. Grummins, 36 S.W.3d 832, 835 (Tenn.
Ct. App. 2000). “A trial court abuses its discretion only when it „applie[s] an incorrect
legal standard or reache[s] a decision which is against logic or reasoning that cause[s] an
injustice to the party complaining.‟” Eldridge v. Eldridge, 42 S.W.3d 82, 85 (Tenn.
2001) (quoting State v. Shirley, 6 S.W.3d 243, 247 (Tenn. 1999)). If a discretionary
decision is within a range of acceptable alternatives, we will not substitute our judgment
for that of the trial court simply because we may have chosen a different alternative.
White v. Vanderbilt Univ., 21 S.W.3d 215, 223 (Tenn. Ct. App.1999).

                                    IV.    DISCUSSION

                                            A.

        In order to prevail in a breach of contract case, a plaintiff must prove “the
existence of a valid and enforceable contract, a deficiency in the performance amounting
to a breach, and damages caused by the breach.” Federal Ins. Co. v. Winters, 354 S.W.3d
287, 291 (Tenn. 2011) (citing ARC LifeMed, Inc. v. AMC-Tenn., Inc., 183 S.W.3d 1, 26
(Tenn. Ct. App. 2005)). The cardinal rule of contract interpretation is that the court must
attempt to ascertain and give effect to the intention of the parties. Christenberry v.
Tipton, 160 S.W.3d 487, 494 (Tenn. 2005). In attempting to ascertain the intent of the
parties, the court must examine the language of the contract, giving each word its usual,
natural, and ordinary meaning. See Wilson v. Moore, 929 S.W.2d 367, 373 (Tenn. Ct.
App. 1996). The court‟s initial task in construing the contract is to determine whether the
language is ambiguous. Planters Gin Co. v. Fed. Compress & Warehouse Co., 78
S.W.3d 885, 889-90 (Tenn. 2002). In general terms, an ambiguity occurs where a word
or phrase is capable of more than one meaning when viewed in the context of the entire
agreement by an objective and reasonable person. Campora v. Ford, 1124 S.W.3d 624,
629 (Tenn. Ct. App. 2003) (citing Walk-in Med. Ctrs., Inc. v. Breuer Capital Corp., 818
F.2d 260, 263 (2d Cir.1987)). If the language of a contract is ambiguous, the ambiguity
must be construed against the drafter of the contract. See Hanover Ins. Co. v. Haney, 425
S.W.2d 590, 592 (Tenn. 1968); Realty Shop, Inc. v. RR Westminster Holding, Inc., 7
S.W.3d 581, 598 (Tenn. Ct. App. 1999).

                                           - 16 -
       Defendant argues that it did not breach its contract with Plaintiff because it
provided the rights-of-way prior to Plaintiff‟s work on each piece of property. Plaintiff
responds that Defendant was required to provide the rights-of-way for the entirety of the
job site before Plaintiff commenced operations. The provision at issue in this case
provide as follows:

       The Owner will be responsible for furnishing all rights-of-way upon which
       the work is to be constructed in advance of the Contractor‟s operations.

Defendant‟s suggested interpretation, namely that it was required to provide the right-of-
way to each piece of property before Plaintiff commenced operations on that piece of
property, is a strained interpretation of the contract and does not give each word its usual,
natural, and ordinary meaning when viewed in the context of the entire agreement.
Indeed, the contract defines “work” as follows:

       The furnishing of all labor, materials, tools, equipment, and incidentals
       necessary or convenient to the Contractor‟s performance of all duties and
       obligations imposed by the contract, plans, and specifications.

We, like the trial court, believe that the provision at issue clearly and unambiguously
provided that Defendant was required to provide the rights-of-way to the entire job site
prior to the start of Plaintiff‟s operations.

        Defendant asserts that if it was required to provide the rights-of-way prior to the
start of operations, Plaintiff waived that requirement by commencing operations, despite
the property issues. Defendant claims that the trial court erroneously refused to find that
Plaintiff waived the provision at issue, despite awarding damages following the
expiration of an initial waiver period. Plaintiff responds that it never waived Defendant‟s
responsibility to provide access to the job site as evidenced by the repeated requests to
secure access to the job site.

       Following the presentation of the evidence at trial, the court recognized that
Plaintiff was not entitled to damages if it waived the provision at issue in the contract;
however, the court advised the parties that it was considering applying a “partial waiver”
to the facts of the case. Upon consideration of case law submitted by the parties, the
court retracted its earlier statement and specifically found that Plaintiff had not waived
any provisions of the contract. The court then assessed damages, following the
expiration of an initial 60-day period. Citing Henley Supply Co., v. Universal
Contractor, Inc., No. 88-238-II, 1989 WL 31620, *4 (Tenn. Ct. App. Apr. 7, 1989),
Defendant asserts that assessing damages following a waiver period is contrary to law.

                                            - 17 -
      In Henley, this court stated,

      Inaction in situations where a person would normally be expected to act can
      be conduct amounting to a waiver. Thus, courts will usually conclude that
      persons who, with knowledge of the other party‟s breach, continue to
      perform or to accept the benefits of the contract without making a timely
      objection have waived their right to insist on strict performance.

      Once a party has waived a contractual right, it cannot later revoke its
      waiver at its own convenience and insist on strict performance.

1989 WL 31620, at *4 (internal citations omitted). However, this court has also stated,

      A waiver is an intentional relinquishment of a known right. Waiver is a
      doctrine of very broad and general application. It concedes a right, but
      assumes a voluntary relinquishment of it. Our courts have held that there
      must be clear, unequivocal and decisive acts of the party or an act which
      shows determination not to have the benefit intended in order to constitute a
      waiver.

Gitter v. Tennessee Farmers Mut. Ins. Co., 450 S.W.2d 780, 784 (Tenn. Ct. App. 1969)
(internal citations omitted); see also Regions Bank v. Thomas, 422 S.W.3d 550, 561
(Tenn. Ct. App. 2013) (citing Gitter with approval and discussing the doctrine of waiver).

        Here, Plaintiff was not aware of the extensive problems in procuring the rights-of-
way and was not even informed that Defendant had not procured the grants to purchase
the properties. The record also reflects that Defendant purposefully withheld information
from Plaintiff and intentionally avoided providing Plaintiff with documentation
concerning the extent of the issue. When Plaintiff realized the extent of the problem, it
promptly advised Defendant that it was incurring damages and requested access to the
properties pursuant to the contract. With these considerations in mind, we conclude that
Plaintiff did not waive the provision requiring Defendant to provide the rights-of-way to
the entire job site prior to commencing operations. We agree that a court may not award
damages to a party after determining that the party waived the contractual provision at
issue. However, the trial court is tasked with assessing damages in an amount it deems
fair and reasonable. See generally BancorpSouth Bank, Inc., 223 S.W.3d at 230
(citations omitted). With these considerations in mind, we conclude that the trial court
did not err in assessing damages following the expiration of an initial 60-day period.

        This conclusion does not end our inquiry because Defendant alternatively argues
that if it breached the contract and Plaintiff did not waive the breach, then Plaintiff was
                                           - 18 -
the first to breach the contract by failing to provide construction schedules. Plaintiff
responds that its failure to provide schedules was a result of Defendant‟s failure to
provide access to the job site. The provisions at issue provide as follows:

       80-03 PROSECUTION AND PROGRESS. Unless otherwise specified,
       the Contractor shall submit his/her progress schedule for the Engineer‟s
       approval 10 days prior to the pre-construction meeting. The Contractor‟s
       progress schedule, when approved by the Engineer, may be used to
       establish major construction operations and to check on the progress of the
       work. The Contractor shall provide sufficient materials, equipment, and
       labor to guarantee the completion of the project in accordance with the
       plans and specifications within the time set forth in the proposal. . . .

                                           ***

       100-04 PROJECT PROGRESS SCHEDULE. The Contractor shall
       submit a coordinated construction schedule for all work activities. The
       schedule shall be prepared as a network diagram in Critical Path Method
       (CPM), PERT, or other format, or as otherwise specified in the contract.
       As a minimum, it shall provide information on the sequence of work
       activities, milestone dates, and activity duration.

       The Contractor shall maintain the work schedule and provide an update and
       analysis of the progress schedule on a twice monthly basis, or as otherwise
       specified in the contract. Submission of the work schedule shall not relieve
       the Contractor of overall responsibility for scheduling, sequencing, and
       coordinating all work to comply with the requirements of the contract.

These provisions are clear and unambiguous when viewed in the context of the entire
agreement. Plaintiff provided a schedule during the bidding process but did not provide
subsequent schedules on a “twice monthly basis.”

        “In cases where both parties have not fully performed their contractual obligations,
it is necessary for the court to determine which party is chargeable with the first uncured
material breach.” McClain v. Kimbrough Constr. Co., 806 S.W.2d 194, 199 (Tenn. Ct.
App. 1990). “Only [Plaintiff‟s] uncured material failure to perform its own contractual
obligations would have excused [Defendant] from performing its remaining obligations.”
Id. (citation omitted). In determining whether a failure to perform is material, courts
consider the following circumstances:



                                           - 19 -
       (a)   the extent to which the injured party will be deprived of the benefit
       which he reasonably expected;

       (b)     the extent to which the injured party can be adequately compensated
       for the part of that benefit of which he will be deprived;

       (c)    the extent to which the party failing to perform or to offer to perform
       will suffer forfeiture;

       (d)    the likelihood that the party failing to perform or to offer to perform
       will cure his failure, taking account of all the circumstances including any
       reasonable assurances;

       (e)     the extent to which the behavior of the party failing to perform or to
       offer to perform comports with standards of good faith and fair dealing.

Id. (citation omitted). Here, Plaintiff claimed that it could not submit a construction
schedule, other than the one submitted during the bidding process, without knowing when
the site would be available for its operations, while Defendant claimed that it needed a
schedule to determine which properties were necessary for Plaintiff‟s operations. Having
concluded that Defendant was contractually required to provide access to the entire job
site at the start of the project, we further conclude that Plaintiff‟s failure to provide
construction schedules pursuant to the contract was not a material breach of the contract
given Plaintiff‟s repeated assurances that it would provide a schedule when possible.
Accordingly, Defendant‟s failure to provide the rights-of-ways prior to the start of the
project was the first material breach of the contract.

                                            B.

       Plaintiff argues that the trial court erred in adopting Mr. Guthrie‟s assessment of
disruption damages. Mr. Guthrie calculated the disruption damages by multiplying the
amount billed by Plaintiff based upon the unit price in the contract by the loss of
efficiency percentage for each period, while Mr. Connole calculated the disruption
damages by multiplying the period operating costs by the loss of efficiency percentage
for each period. Plaintiff claims that assessing damages according to the amount billed
based upon the unit price ignores the actual cost incurred. Defendant responds that the
trial court did not err in adopting Mr. Guthrie‟s assessment because the actual cost
incurred by Plaintiff included the inefficiencies as a result of the loss of access.

        “The purpose of assessing damages in a breach of contract suit is to place the
plaintiff, as nearly as possible, in the same position he would have had if the contract had
                                           - 20 -
been performed.” Wilhite v. Brownsville Concrete Co., 798 S.W.2d 772, 775 (Tenn. Ct.
App. 1990). A trial court‟s determination regarding the proper amount of damages is a
question of fact. GSB Contractors, Inc. v. Hess, 179 S.W.3d 535, 541 (Tenn. Ct. App.
2005) (citing Beaty v. McGraw, 15 S.W.3d 819, 827 (Tenn. Ct. App. 1998)). “„However,
the choice of the proper measure of damages is a question of law to be decided by the
court.‟” BankcorpSouth Bank, 223 S.W.3d at 228 (quoting Beaty v.. McGraw, 15 S.W.3d
819, 827 (Tenn. Ct. App. 1998)). “While the amount of damages to be awarded in a
given case is not controlled by fixed rules of law or mathematical formulas, [ ] the
evidence upon which a party relies to prove damages must be sufficiently certain to
enable the trier of fact, using its discretion, to make a fair and reasonable assessment of
damages[.]” Id. at 230. “„The law does not require exactness of computation in suits that
involve a question of damages growing out of contract or tort.‟” Id. (quoting St. John v.
Bratton, 150 S.W.2d 727, 729 (Tenn. Ct. App. 1941)). Relative to construction contracts,
this court has found,

      In the context of a construction project . . . we find that it is reasonably
      foreseeable that a contractor whose ability to complete its work is impaired
      by the owner and whose performance is thereby substantially delayed will
      suffer direct damages and that the extent of these damages will depend
      upon the unique facts of each case. These damages can include, among
      other things, increased payroll and other labor costs, increased material
      costs, costs resulting from the loss of efficiency of the use of equipment,
      increased costs for extended bonding and insurance coverage, and other
      increased overhead items that can reasonably be attributed to the
      performance of the work that was delayed.

Moore Constr. Co. v. Clarksville Dept. of Elec., 707 S.W.2d 1, 15 (Tenn. Ct. App. 1985).

       The trial court in this case chose the measured mile method as the appropriate
measure of damages and awarded disruption damages in the amount of $369,871.66,
thereby rejecting Mr. Connole‟s final computation of disruption damages in the amount
of $1,087,502. In support of its position, Plaintiff cited two Pennsylvania cases, which
are not binding upon this court. Moreover, adopting Mr. Connole‟s computation of
disruption damages would have resulted in a total award of $1,268,204.84, a sum the
court was clearly unwilling to award as evidenced by its statements following the trial.
The court stated,

      And in looking at these damages, the Court intends to cut them down there
      to what the Court things is reasonable. . . .



                                           - 21 -
       You know, just – I just don‟t think it‟s right to say the project doubled in
       cost to the Airport. And, you know, one thing that they say that I do
       strongly agree with is you bid a bunch of projects. If you just accidentally
       underbid it, I can‟t do anything about that. That‟s just part of doing
       business.

While the court utilized the measured mile method in assessing disruption damages, it
was not limited to either expert‟s computation of damages. We uphold the court‟s award
of damages as a fair and reasonable assessment of the damages sustained by Plaintiff as a
result of Defendant‟s breach.

                                             C.

       Defendant argues that the trial court erred in awarding prejudgment interest when
the amount of the award was not reasonably ascertainable or reasonable given the
excessive amount of damages sought by Plaintiff. Plaintiff responds that the trial court
did not err in awarding prejudgment interest at the rate of 10 percent.

       The trial court may award prejudgment interest “as an element of, or in the nature
of, damages . . . in accordance with the principles of equity at any rate not in excess of a
maximum effective rate of ten percent (10%) per annum.” Tenn. Code Ann. § 47-14-
123. “The usual means of compensating for [loss of use of funds] is the allowance of
interest. Interest recovered in order to make the obligee whole is the relief usually
sought, and the allowance of prejudgment interest under such circumstances is „familiar
and almost commonplace.‟” Mitchell v. Mitchell, 876 S.W.2d 830, 832 (Tenn. 1994)
(quoting Deas v. Deas, 774 S.W.2d 167, 170 (Tenn. 1989)). “The purpose of
[prejudgment] interest is to fully compensate a plaintiff for the loss of the use of funds to
which he or she was legally entitled, not to penalize a defendant for wrongdoing.”
Hunter v. Ura, 163 S.W.3d 686, 706 (Tenn. 2005) (quoting Myint v. Allstate Ins. Co., 970
S.W.2d 920, 927 (Tenn. 1998)).

       In determining whether to award prejudgment interest, courts should consider the
principles of equity and two additional factors. Mitchell, 876 S.W.2d at 830. First, an
award of interest is allowed when “the amount of the obligation is certain” or reasonably
ascertainable “by a proper accounting” and “is not disputed on reasonable grounds.”
Myint, 970 S.W.2d at 927. Second, an award of interest is allowed when “the existence
of the obligation itself is not disputed on reasonable grounds.” Id. However, “[t]he
uncertainty of either the existence or amount of an obligation does not mandate a denial
of prejudgment interest, and a trial court‟s grant of such interest is not automatically an
abuse of discretion, provided the decision was otherwise equitable.” Id. at 928.

                                            - 22 -
       Here, the amount of the obligation was reasonably ascertainable through the use of
the measured mile method, and the award of interest was equitable because Plaintiff lost
the use of the funds while the case progressed in extensive litigation. Moreover, the
court‟s decision to award prejudgment interest at a statutory rate of 10 percent was
wholly within the court‟s discretion. Tenn. Code Ann. § 47-14-123. Following our
review, we conclude that the trial court did not abuse its discretion in awarding
prejudgment interest at the rate of 10 percent.

                                            D.

       Defendant asserts that the trial court erred in awarding discretionary costs to
Plaintiff. Plaintiff responds that the court did not err. In awarding discretionary costs,
the court stated as follows:

      . . . with discretionary costs being awarded in the sum of $1,920.00 for the
      plaintiff‟s expert‟s attendance at trial, in the sum of $1,800.00 for one-half
      of the plaintiff‟s expert‟s time for traveling to and from the trial, in the sum
      of $400 for the plaintiff‟s expert‟s time for calculating damages to
      supplement his testimony pursuant to the request of the Chancellor, in the
      sum of $600 for the charges of the defendant‟s expert for giving a
      deposition, and in the sum of $5,989.70 for the court reporter‟s invoices
      after subtracting for mileage and document scanning, for a total award of
      discretionary costs in the sum of $9,989.79.

A “prevailing party” may request discretionary costs pursuant to Rule 54.02(2) of the
Tennessee Rules of Civil Procedure, which provides, in pertinent part,

      Costs not included in the bill of costs prepared by the clerk are allowable
      only in the court‟s discretion. Discretionary costs allowable are: reasonable
      and necessary court reporter expenses for depositions or trials, reasonable
      and necessary expert witness fees for depositions (or stipulated reports) and
      for trials, reasonable and necessary interpreter fees not paid pursuant to
      Tennessee Supreme Court Rule 42, and guardian ad litem fees; travel
      expenses are not allowable discretionary costs.

The purpose of awarding discretionary costs is to help “make the prevailing party whole,”
not to punish the losing party. Owens v. Owens, 241 S.W.3d 478, 496-97 (Tenn. Ct. App.
2007). When deciding whether to award discretionary costs under Rule 54.04(2), the trial
court should:



                                           - 23 -
          1) determine whether the party requesting the costs is the “prevailing
             party,”

          2) limit awards to the costs specifically identified in the rule,

          3) determine whether the requested costs are necessary and reasonable,
             and

          4) determine whether the prevailing party has engaged in conduct
             during the litigation that warrants depriving it of the discretionary
             costs to which it might otherwise be entitled.

Mass. Mut. Life Ins. Co. v. Jefferson, 104 S.W.3d 13, 35–36 (Tenn. Ct. App. 2002)
(citations omitted). The burden is on the movant to convince the trial court that it is
entitled to discretionary costs. Carpenter v. Klepper, 205 S.W.3d 474, 490 (Tenn. Ct.
App. 2006); however, as a general matter, courts should “award discretionary costs to a
prevailing party if the costs are reasonable and necessary and if the prevailing party has
filed a timely and properly supported motion.” Jefferson, 104 S.W.3d at 35.

       Rule 54.02(2) specifically excludes travel expenses, whether for mileage or time
spent traveling. See generally Magness v. Couser, No. M2006-00872-COA-R3-CV,
2008 WL 204116, at *11 (Tenn. Ct. App. Jan. 24, 2008). These charges were not
properly awarded as discretionary costs. In recognition of the court‟s discretion in such
matters, we affirm the remainder of the award. The judgment of the trial court should be
modified to reflect the appropriate adjustment in the award of discretionary costs.

                                   V.      CONCLUSION

       The judgment of the trial court is affirmed as modified, and the case is remanded
for such further proceedings as may be necessary. Costs of the appeal are taxed to the
appellant, Greeneville-Greene County Airport Authority.


                                                     _________________________________
                                                     JOHN W. McCLARTY, JUDGE




                                            - 24 -